Citation Nr: 9915895	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  95-11 529	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left ankle 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1973 to 
January 1994.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
August 1994 rating determination by the Pittsburgh, 
Pennsylvania, Regional Office (RO).  This case was previously 
before the Board in November 1996 and the issue of service 
connection for left ankle arthritis was remanded for 
additional development and adjudication.  The case has been 
returned for further appellate action; the Board has re-
characterized the issue as shown on the preceding page.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The medical evidence of record reasonably establishes 
that the veteran incurred a left ankle disability in service.


CONCLUSION OF LAW

A left ankle disability was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  Service medical records show that in 
January 1980 the veteran sustained a left ankle sprain while 
playing volleyball.  It was noted that the veteran had 
similar past episodes.  On examination he had tenderness, 
swelling and discoloration over the lateral malleolus.  X-
rays revealed soft tissue swelling and cortical disruption 
and lucent defect of the left distal tibia, suggestive of 
fracture.  Range of motion and strength were within normal 
limits.  The diagnosis was grade I inversion sprain.  It was 
noted that the veteran had a history of fracture treated as a 
sprain.  In February 1980 the veteran was noted to have a 
history of injury with fracture of the anterior surface of 
the left tibia and a small bony fragment off the left talus 
below the medial malleolus.  A chip from the tibia and talus 
of the left ankle was noted.  Examination was negative for 
swelling, crepitus, erythema or tenderness and range of 
motion was full.  The clinical impression was asymptomatic 
left ankle, with pain probably attributable to cartilaginous 
healing.  

In May 1985 the veteran was evaluated for occasional pain of 
the left lower extremity.  The clinical impression was 
traumatic arthritis of the left ankle.  In September 1987 the 
veteran was evaluated for chronic ankle pain and history of a 
left ankle fracture.  In January 1989 the veteran was treated 
for a twisted left ankle and in November 1991 the veteran was 
evaluated for degenerative joint disease involving both 
ankles.  The veteran s retirement examination in October 1993 
was significant for degenerative joint disease of multiple 
joints.

On the veteran's initial post-service VA examination in April 
1994 he gave a history of multiple injuries to the left ankle 
during physical training.  His primary complaint was of 
decreased motion of the left ankle.  There was no evidence of 
swelling or fixed deformity on examination.  Range of motion 
of the left ankle showed dorsiflexion to 3 degrees and 
plantar flexion to 43 degrees.  The veteran was noted to have 
some resistance and decreased motion with toe extension 
throughout all five toes on the left side.  A July 1994 VA X-
ray report showed bone mineralization and normal alignment.  
There was no arthritic change or deformity noted and no 
fractures were seen.  

In a November 1996 statement the veteran indicated that he 
had not received any type of medical treatment (VA or 
private) for arthritis since his retirement from service.  

On his most recent VA examination in January 1997 the veteran 
stated that during basic training he suffered a series of 
sprains to the left ankle.  He stated that he was originally 
evaluated in the rheumatology clinic and a diagnosis of 
degenerative joint disease was made.  His present complaints 
were of pain and stiffness in the left ankle, especially with 
weather changes or physical activities.  Occasionally on 
ambulation the left ankle felt unstable and he used an ACE 
wrap with physical activities.  On examination there was no 
gross visible swelling, malalignment, tenderness or 
instability.  Plantar flexion was to 120 degrees and 
dorsiflexion to 85 degrees, with stiffness but no actual 
discomfort on motion.  The veteran walked with the left lower 
extremity externally rotated and there was very minimal 
active ankle motion with ambulation.  X-rays revealed no 
acute abnormality and alignment was normal.  There was some 
mild chronic spur formation of the distal fibula noted, 
similar to the prior films in 1994.  There were no other 
acute findings.  The clinical impression was minimal bony 
spur from the lateral malleolus could indicate an old injury.  
The examiner concluded that there was no evidence by history 
or X-rays of a left ankle fracture, however the present 
symptomatology was compatible with the history stated by the 
veteran.

Analysis.  At the outset, the Board finds that the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded; that is, the claim is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); 
See also Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
Furthermore, there is no indication of additional records 
available which might pertain to the issue on appeal.  
Accordingly, there is no further duty to assist the veteran 
in developing the claim, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If 
a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post- service.  38 C.F.R. § 
3.303(b) (1998).

In the present case, the veteran's service medical records 
support his assertions of treatment for multiple left ankle 
injuries in service and his complaints have remained 
consistent since then.  On VA examination in 1994, the 
veteran had significant decrease in left ankle dorsiflexion 
as well as some resistance and decreased motion with toe 
extension throughout all five toes on the left side.  
Although the recent January 1997 examination of the left 
ankle revealed few findings, such should not diminish the 
fact that the evidence, on balance, does reflect the 
development in service of a chronic left ankle disability, 
which continues to exist.  The veteran's account is further 
supported by the 1997 VA examiner who stated that a minimal 
bony spur from the lateral malleolus could indicate an old 
injury and that the veteran's present symptomatology was 
compatible with his stated history.

In determining whether the left ankle disability was incurred 
during service, the opinion of the January 1997 VA examiner 
is useful and uncontroverted by the evidence.  Accordingly, 
it is the judgment of the Board, resolving any doubt in favor 
of the veteran, that service connection is warranted for a 
left ankle disability, as this disorder had its onset in 
service and is demonstrated subsequent thereto.  


ORDER

Service connection for a left ankle disability is granted.



		
	N. R. Robin
	Member, Board of Veterans' Appeals


 

